_ WESTE2N PIVISbH

 

ABT SEGAL APPEARANCE OHLTB 7 RIGHT ---—-
AMBASA LA Mile Far seps-ALive maoH .. -

_... TTS HROT IH NAT ferl= QUATRY OF CHILE
ALL RIGHBCRESERMED  PLAWTIFE, oe

__ let al fee

AT_MEMFPHIS _

 

 

 

A ee

nf UNITED. > STATE OF. AIapeUn, Conbatared on
JU:§. DEPAZIMENT of JUSTICE, CeRPUATHA,

U.S. FEDERAL [UREAY oF falsers, @xPRat, Co
_ FEDERAL CORRECTIONAL INTTITCTE th PEAAAK.

Et cetera, ee oo.
__DEFEN DaNTS, oo

~ EMERGENCY a

| DECLARAT#RT. AND. INTUNCTIVE RELIEF

PET ITION FoR TEMPorARY RESTRAINING oR PER, See INTA

a Comes. “Now, A minasaned. Mice Parsong By SFEUH \ Attdaeayte
OnL? Au Br RIGHT AWD PETITIONS Tuis ‘Henoep RLE fevkT-FeR Ar.

EMERGEN GT TEMP ART RESTRAINING CRDER ,A DECLARATORY...
1ORPER ANP IygeNcTIVE REUEF FOR 6°00 Cavs? SHevN arlO Jel THE

__ TERT OF Terie y Te Wi, TH THE ENDS of gusTicé peg SERVED TWEREBY:

 

 

I

 

INTHE UNITED STATES DISTRICT coeRT 67S -8 ae.
_... WESTERA. DISTRICT OF TENNESSE |

 

a a Ubknany, nt ncbrajaacmras uinrat ialaveaser at EL ux Fakoune. a
— fRESTIA MY BOG LE A ALOT DR. ARIANA NTR IATA ALT PEDO Gd

a Nese. yc fe) RAW Y Ty eNehe Gyveured gO THER 2) PoLICr se
_s
r

! ON Aupery 22,2019 T Adeje) AT FEDERAL 6

CoMPLAINT .
eogrRemenal stirrer (Fd)

at men PA. TENNESSEE AMD CARRIED THERE BY FebCE AGA T AZ LL,

 

 

an —— Pe LA EVIATELT. INTERVIEWED BRYA NURSE, MS GAIA ArlD Arl 2H Lele, MAe -

Borin) tx HO LE NeT A NURSE Ayo T Vk NEVER SEEN 737 A D0cp92, T ADVISE

THEM OF M7 MEDICAL HTP IN AUD 6 THE FACT THAT DT 1S VACCINE INJURED) —
det THE SA) Grane’ Re Ar MMR ( mensies, mumes, RUBELLA) SWeT, Tar.
Twins eaLvaTED. BY SEY UAL DocToRs pvE Te» pz DEVELOPING AN AUTOIMWALNE
RESPONSE, THEY TPENTIFIED ME AL HLPER-SENSITNE To FUE ADSY VATS 1 THE

 

 

 

_MACINE Axo DEVLEEP NEVER REPCE PXPERIENWD. AUPROUS TO LYRY-

THWE uo T WAL FeRceD T° REPEAT UE TURD GRADE pi 7° CoMVALICTTENS,

ATM LIME THE Det TS DEEMED VACCINES (RAN 7TH Ine CT Ars sue
CHEMICAIS of AITAuTS. Was NTA MVICATED, Pow TH RUST OF PAY

LIFE, As Such, TMAVE NEVER 90 ANY TD TEST, VASES OB OKT RAS OP

PAY KD, T ANSE THEM Jar TP BEEN ADVISED 27 FEDEX THaT DoE

 

(T? EX PSURET? RADATICH NAHILET \e ARE 14 Herm THAT. £. SHovLP NeT
BE EXD T? ANT Weel Ravetierk TT IT ASE, WAS Den £2 ‘OMTLAIHOCHED -

AuD. AS SUU, T. AVE NOT AW EXPOS TOAUY RADIBT ud 1 NeT LLG PR

 

1A Détal pwn, ADWISED THEM THAT IT IS AtaiptT MAY REUSE PPT

Pa ( Mn 6 [HTS 247 DeO7 Tar T know |S nadia Pol, Twa LAM NAWRAARTH IC
HD 2B neT VSE ANY PHARMACELTIOAL | PRES, TUS PAUL Cen po Ave, MAUeAL
ELEMENTS, T REMINDED THEM Ter T We LEE HED APtiVE Fee 32 Waar

In.& DIPARERCMT TAS oR Fépieat DETENT ey) CENiFar AHO ALL HAD (ECGHIZED

 

TEST VP eu in. Wuisbe, pe? aécooe posnte TLVZ LUA SAT Alia
behSY Die PWD INT REC or WH DOTY ARE WEL DocamENTED, Wf MEY
DEMAWIED T SU3mIT TO ATE INTL Hd 18 EXRATT REMINDED Tier SF TUE
‘Mevical COMAAIND cated AMP ADVISED Thlln TY AL VAS NT EVR EXASED
iT TO AHO pet Sere Pemanic BII Wead pillow THe alTutnyati VE URI €

 

BT oR BReATMAL Zen TEST Te VEUPYT > wet Ha TO. LETH AE Nel-INVANVE,

Bety ost (Bub Gest ee THE AVATS INTER AND BOTH HalE GAEATEA

Al ac7 THA THE IVRETS INTET In), WL pad Wer AD net 7 REUGIORY,

THE WANTS INTE Dyer) nT S T WE -Be AHO PHEHOL.. KNOW CAR CANOGEMS.
Zi

 
 

 

 

 

 

 

 

 

_ ‘Heleyer, We 16M. PAT MEDICAL. Conran Ir (Hes amid) M7 7 REUG (ou ae
fl eonwicnony Ain THE ALTA anver Au PACD M6 Ire DHE BoE PR
A RECUSING THE TIS nTecnen),. THEW TWAS ASWLTUD BY NR. DOYRIN AHDHIS
6 MAT 6p SQUAD Wye SHacKLED ME yw HELD Me Deady while D*7Kie
Ld SEE ME VY ALU Kyo) SUBSTIAIE, Sick Md, T HAVE BEY S1CK _
wT FLY ORE SymsTas, STE Ain PHEEMeONIA PR IGDATS. COATIEOHG
__ TL H00 peT_ BEEH CK wy THE Fei 2S. Wat, T. Let PEK 197 (ry FINS ED .
an WHE SISTEM DIRECTLY LIHRED TO ME INO ECT ied. OM THE LAST CASIO T. oe
_ _MIEAT Te THE CUMIC WIT SEVER FLU Stntpras, Twas Orme CH THE Fler _
Co WwlT 97 HUA0 aVEREO To [yeck THE LIGHT AHO. S:HD AADTO STAT WARM), oo
oT WAR FREEZING WIT A SEVER, HEO9 faced. ANO SGASI TIVE TP LIGHT oH.
AMA Reyltiy Rta ud Yllg AL MET? pv. £010, TH ye DEMa~yorO L a
__|REMevE my OAT, ATT yc moviné Te tue HEN meé IN TE Wyo
_. LAND SHATHD HE GAT OFF. ME, TWIT WASTE 2H0 psTniat VP M6 a
_ B7 Pr. [Terk NeAT Apr ADVWED MZ, Toil wall FROAULTINTUCT
a PAE AgAld wity Tub AAR CHEM CAL COKTALE DESPITE MO ME OGL
_ | ConlTa? IMOYATINS AMO THE RéAciexs Te ME Lary on’, (INP Dechire | nn
i THE PUCT PRO HIBITIHS THER PaOni6 Ady /DEWL TEST VP INE LE AY _.
_ | rtkpiiai(ATiod EXIST. Ne Was 61VEH. alz3 / 2020 , (Seu ALB OAUIT ) .
_ [TNE RAE, THis EDOERAENCT PET Ted BRA TEMEACART RUSA ING ORDER
_ | AND ANTUN CTP BARI THEDEFEP AMR, wes Epeyer INOS MA,
oo | Berl $M THRAT ENE OR ATIEPOPT IH TO CarelT AHY eT oF IHTETIAG _
—  .. \[MEewitnan7 faccle og chem. on pr 71STHh Contig | NOIATER_ PLA ¢¢ TAT a
TE ENT FRIAR Ipge 7 Pme ys Nbcesnel_Faileme ze PROE M
— RELIEF fet AW (MME OvATE RETAINS ORDER ‘IIL RUSULT iy REPARAME
NTR AO Dime Sin gt7 OE peT Meroe HeTIFitaqier Te REEHDANECAND Koo
a Ian A. Ment ee Regie #68}. i _
_ JEF foes Seeking Ad ADs iusTeprive REMEDY. Have Bee) PELAYED No WPRR
- (OVER ATER ASP A Review oF WRITE-UP AND REsreHIEOT MI GROWS
a REVEALS APUATI OF PLICZ THAT DOK Not EXIST IN AN ATTMPT Jo _Coven UP
3,

 

 
 

The AssAyvleT_vferd ME BY FCEMEMALS STAFF Ho ARE HosTLl To 7 Attu
-———- 7 Ged 6146} RIGUB inlelin Fv bem oF RéLilad 49 UV Dan oF Cr stuyge
__ PTV REGS HIZED ny TE KT Apo" AmEuoManid, METASE A? Hastie pry.
AS ATK PDT DIPLAATIC LNT AND KMOOLEDE pF ey cud To Poecey
AL. PRO ST OTR ep IHOGTED AL LISTED tn) THER 00d PUCL Up.
oe AMEY Will BALL 1neED, SUCH THET ny TURD MME AD TYE @HCCKUD A
a ____ SCHEME Fo egal ME Inte SILENCE. AUS, THE DUCIPLinady HEARING OFAC.
_ STATED 1 SUTIN, Phkaitapy 6 oF ne RERT. “as ACAMST IN 7 RE Biond TO
STIS EDLES. In ny Ain, 2 TADMET DO ner arlew A DHA Same ve DE
Tau, "MIs. 1S Ad ExeroALle of his DECEPTion IN7_ REAACHE THE WhoRg TnI Wr
wie pan sam ae” GIVEN THE fact THe TH Ter was Ad IwTicpied Arid DNA
weet SAMPLES ARE OBTAINED wl Td A SWAD ov THE Insiwe OP TE fev, ITIL
_ LUA A _HE If Trying Te. DETRACT FRem THE ATTACK vu eH hE FR A TIS TVST.
4 CHEM CAL COSTAIL weet IS CH TLOLOWATED AND Pxerer BY Pasc7, EVE iE a
EE no DEH A DENAL PR De ar DETTE puto. spo, DAIS, ISL RUG, a -
ONLY REQ ED T? BE Taiiel TAT ARO TO LCAV IL faai0 THLE |x Ma Polley
ae 72 Tae OWe THE IST M97 oF AKRWAL, LET ALIKE Le iT] Ar BEE,
EVR TYER rk, Me RYLIPHAL PAGE. RANEY FaLstly Aaah AL ATBAL
Te REET LO ALP UOL IS yap IT AS NeT LYE BLE (In! TWAT (TWAS eT SHEP
ane Mite Wat Sb cf AMAL. How PR, 027 AMP EAL OOS TTPO AHP
ee AAT EON ED 44) PAGE XA, Ho PUY Lireitidé ras AY AL T° (i) [eK
PKIST, ALO THEIR REBSIAS phe Cla AA DIRANS,. THEY Have a pcre _

LN ha fa, Ther cau it_sews.! I jf MIT ANE SL Leth LSE _
Agr aL / AD Mis TReMVE £60 6

 

 

 

 

 

 

 

 

 

 

 

Ta PEL fETITRHER Ale SEEKS A. DECLARatedy AER THAT THE pie

4. Diktau oe fee His Net_AcTé? Isl Goon Fatty pd AL SUd, fE1ied
! HAS EX puttin WS Atouppenll Limipz Ano SVnH Lov EK ROUEP

PK gm AChE I TE BNAT AND EXURUSE bys Rib yo SUE DEFENDANTS,

 

 

_ PR THESE Re aseHS Ab con, Cs E Hoon, T HEREBY Mové Tho H ete Gent Je LBVE

THESE OL DEBS ty WARIS TE cys OF Tepid ARE SERVED TARY BY,
4.

 

 
CERTIFICATE OF SERVICE
PS_A MATRA OF £16UT, TY SPeciaL AMEARANCE ONLY, PYTITIOoER,
LAMAMABADR Mike Paco oP TAL SNICEUN TSILHOCT ip NaTen- CONTAY
OPTI, HEEB CRETIPT TE Cee IHb eye PAD IAT? THE
bictipteHAL Mail STEM, WT her postyed fal CEANPIED pie
PM CUA oF Tye ORT US, DISTUT GAT K7 NORTY MAIN STREET
[MEMPHIS TA) HESVE 32 103 TWIT AUST 3) 2020 VHA Quaid , Lo [Horr
we LVAGE, AL AIONTS RUC DYED, THB 18 yo A waved oF Ant RUN OR Drm
il us Wve M4 TY 8 AM IMTRATRAALLT. PRIETO PRotH ,
(ee | ALA arratD.
Noe Laide hand
Laer h) Hated. oP Tag Ol CHILE ted
cle EC: Mem Pus AP 20232047
6.2. Tox. 34590
Memeo, THA SEY. pave]. ee

 

 

 

 

 

 

 

 

 

Se LAM DATAIR DAjlke. eet. FORNUEA. ceener T Mave SEUE) Neié
VECAILT 40 I) WRIT IAM OF 197 JVEPUAL. GAOT IAS TUT READE ne
AU VA CiWeS, heb helG TUS TEST fan of barteri AYTUVONR amg
CHE MALS. Att “Gala Tp UA TED ;. WHIM IS AN EXE PT esd Te LUIGY

OF Tae eokan Bae oF Mueue. _fotaen AU sexsi <2 Tet a
ee CA OETAS Ard MORE Ab AMelsT ING St ICL pak bay SVE dé
CIO WET Auta of Ape Rildtr a potas 4, bb LLP ib. QVGA
A sudlPngrinl ay Fecleie Lead.
A fe Ay fA
Am Beerane Ditee Lyrpoog
TS Hacor’ lo HOTHH -CoVHTIRS OF IL EET Ly
cle FeL-Mem 115, dt 362 3747
Lo. Sox I45F?9
LN LS, TGA A EDVE. fa et]

 
 
 
  
 

 

 

 

 

 

 
